DETAILED ACTION/
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 13-16, 18, 20-24 are allowed. Claims 1-12, 17 and 19 are cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05//2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Allowable Subject Matter
Claims 13-16, 18, 20-24 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 
Re-claim 6, recites “inter alia” “ A motor comprising: a shaft centered on a center axis oriented in a vertical direction; a bearing rotatably supporting the shaft; an armature disposed radially outward of the bearing; a bracket to which the bearing and the armature are fixed; and a covered cylindrical rotor connected to the shaft; wherein the rotor includes: a disk-shaped rotor lid portion connected to the shaft; a rotor side wall portion extending downward from an outer edge of the rotor lid portion; a rotor magnet radially opposed to the armature radially outward of the armature and indirectly or directly fixed to an inner peripheral surface of the rotor side wall portion; and a blower plate portion connected to a lower surface of the rotor lid portion and extending radially outward from a center portion of the rotor lid portion; the bracket includes: a cylindrical portion including an outer peripheral surface to which the armature is fixed and an inner peripheral surface to which the bearing mechanism is fixed; a bracket bottom portion extending radially outward from a lower end portion of the cylindrical portion; and Application No. 16/321,511 July 26, 2021 Reply to the Office Action dated April 26, 2021 Page 4 of 8 a bracket side wall portion the motor further comprises: an inlet disposed radially outward of the cylindrical portion and penetrating the bracket; and an outlet disposed radially outward of the blower plate portion and radially penetrating the rotor; the outlet extends downward and radially outward; wherein the rotor further includes a rotor enlarged diameter portion (328) extending radially outward and downward from a lower end portion of the rotor side wall portion; and an inclined angle of an outer peripheral surface of the rotor enlarged diameter portion (328) with respect to a horizontal direction is equal to or larger than an inclined angle of the outlet  (327) with respect to the horizontal direction (annotated Fig.4(see Fig.1 and Fig.4).”  

    PNG
    media_image1.png
    746
    1056
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    534
    644
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    411
    542
    media_image3.png
    Greyscale

Regarding claims 13 combination, Schustek in view of JPS55137863U or West, or Zahora et al. (US Patent 8587165 hereinafter “Zahora”), the prior art fail to teach an inclined gap with the angle and the inclined rotor end with the angle being either the same or larger than the outlet angle in combination with  motor comprising: a shaft centered on a center axis oriented in a vertical direction; a bearing rotatably supporting the shaft; an armature disposed radially outward of the bearing; a bracket to which the bearing and the armature are fixed; and a covered cylindrical rotor connected to the shaft; wherein the rotor includes: a disk-shaped rotor lid portion connected to the shaft; a rotor side wall portion extending downward from an outer edge of the rotor lid portion; a rotor magnet radially opposed to the armature radially outward of the armature and indirectly or directly fixed to an inner peripheral surface of the rotor a bracket bottom portion extending radially outward from a lower end portion of the cylindrical portion; and a bracket side wall portion extending upward from an outer peripheral portion of the bracket bottom portion; and the motor further comprises:  Preliminary Amendment Page 5 of 7 an inlet disposed radially outward of the cylindrical portion and penetrating the bracket; and an outlet disposed radially outward of the blower plate portion and radially penetrating the rotor, The motor according to Claim 13, wherein the outlet extends downward and radially outward, wherein the rotor further includes a rotor enlarged diameter portion extending radially outward and downward from a lower end portion of the rotor side wall portion; and an inclined angle of an outer peripheral surface of the rotor enlarged diameter portion with respect to a horizontal direction is equal to or larger than an inclined angle of the outlet with respect to the horizontal direction combination.
The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination claim is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in claims,13 together recite “A motor comprising: a shaft centered on a center axis oriented in a vertical direction; a bearing rotatably supporting the shaft; an armature disposed radially outward of the bearing; a bracket to which the bearing and the armature are fixed; and a covered cylindrical rotor connected to the shaft; wherein the rotor includes: a disk-shaped rotor lid portion connected to the shaft; a rotor side wall portion extending downward from an outer edge of the rotor lid portion; a rotor magnet radially opposed to the armature radially outward of the armature and indirectly or directly fixed to an inner peripheral surface of the rotor side wall portion; and a blower plate portion connected to a lower surface of the rotor lid portion and extending radially outward from a center portion of the rotor lid portion; the bracket includes: a cylindrical portion including an outer peripheral surface to which the armature is fixed and an inner peripheral surface to which the bearing mechanism is fixed; a bracket bottom portion extending radially outward from a lower end portion of the cylindrical portion; and a bracket side wall portion extending upward from an outer peripheral portion of the bracket bottom portion; and the motor further comprises:  Preliminary Amendment Page 5 of 7 an inlet disposed radially outward of the cylindrical portion and penetrating the bracket; and an outlet disposed radially outward of the blower plate portion and radially penetrating the rotor, The motor according to Claim 13, wherein the outlet extends downward and radially outward, wherein the rotor further includes a rotor enlarged diameter portion extending radially outward and downward from a lower end portion of the rotor side wall portion; and an inclined angle of an outer peripheral surface of the rotor enlarged diameter portion with respect to a horizontal direction is equal to or larger than an inclined angle of the outlet with respect to the horizontal direction” Which is unique and none of the prior art of record teach or suggest the combination of limitations above.  The combination is unique and none of the prior art of record, PLUS Search , NPL Search of ip.com or any cited art teach it  or suggest it alone or in combination. 
None of the prior art search, Google Patent Search, International Search Reports, East Search, Ip.com NPL and Patent Search teach or suggest alone or in combination the combination of claim 13 above, the combination of the limitations of the claim are unique. 

    PNG
    media_image4.png
    625
    471
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    879
    1032
    media_image5.png
    Greyscale

Claims 14-16, 18, 20-24 are allowed based on dependency from allowed claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834